Case 3:19-cr-00250-ARC Document1 Filed 08/28/19 Page 1of 8

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIM. NO. 3:CR-19- 4S 0
Vv. : (Judge lige

MARTIN EVERS,

Defendant FILED

INDICTMENT HARRISBURG. PA

AUG 28 2019
THE GRAND JURY CHARGES:

Per
COUNT 1 Deputy Clerk
21 U.S.C. § 841(a)(1)
(Unlawful Distribution and Dispensing of a Controlled Substance)
At times material to this Indictment:

1. The defendant, MARTIN EVERS (EVERS), was a physician
licensed by the Commonwealth of Pennsylvania. EVERS held a
Pennsylvania medical license, as well as a Drug Enforcement
Administration (DEA) registration number, and operated a practice,
Bon Secours Medical Group, within the Middle District of Pennsylvania.
EVERS represented himself to be a specialist in internal medicine.

2. The Controlled Substances Act (the Act) governs the

manufacture, distribution, and dispensing of controlled substances in

the United States. Under the Act, there are five schedules of controlled

 

 
 

Case 3:19-cr-00250-ARC Document 1 Filed 08/28/19 Page 2 of 8

substances — Schedules I, II, IIT, IV, and V. Controlled substances are
scheduled into these levels based upon their potential for abuse, among
other things. Abuse of Schedule II controlled substances may lead to
severe psychological and/or physical dependence.

38. Methadone is a synthetic opioid that contains methadone
hydrochloride, a Schedule II controlled substance. Methadone is
roughly twice as potent as morphine in a single dose, but becomes much
more potent than morphine with accumulation in the body. In chronic
users of high-dose opioids, methadone may be 10 times as potent as the
morphine equivalent.

4. Fentanyl is a Schedule II narcotic (opioid) pain medicine
that has a high risk for addiction. Fentanyl is 70 -100 times as potent
as morphine. A fentanyl transdermal system (fentanyl patch) contains
a high concentration of the potent Schedule IT opioid agonist, fentanyl.

5. Schedule II opioid substances which include fentanyl,
hydromorphone, methadone, morphine, oxycodone, and oxymorphone
have the highest potential for abuse and associated risk of fatal

overdose due to respiratory depression.

 

 
Case 3:19-cr-00250-ARC Document1 Filed 08/28/19 Page 3 of 8

6. Benzodiazepines, such as diazepam, are Schedule IV
controlled substances commonly known as tranquilizers. When
combined with other central nervous system (CNS) depressants such as
alcoholic drinks and opioids, the potential for toxicity and fatal overdose
increases.

7. Title 21, United States Code, Section 841(a) (1), provides
that “le]xcept as authorized by this subchapter, it shall be unlawful for
any person to knowingly or intentionally ... manufacture, distribute, or
dispense, or possess with intent to manufacture, distribute or dispense,
a controlled substance.”

8. Title 21, United States Code, Section 802(10), provides that |
the term “dispense” means to deliver a controlled substance to an
ultimate user or research subject by, or pursuant to the lawful order of,
a practitioner, including the prescribing and administering of a
controlled substance and the packaging, labeling or compounding

necessary to prepare the substance for delivery.

9. The term “distribute” means to deliver (other than by

administering or dispensing) a controlled substance or a listed chemical.

 

 
Case 3:19-cr-00250-ARC Document1 Filed 08/28/19 Page 4 of 8

The term “distributor” means a person who so delivers a controlled
substance or a listed chemical. (21 U.S.C. § 802(11)).

10. Title 21, United States Code, Section 821, provides that
“Itlhe Attorney General [of the United States] is authorized to
promulgate rules and regulations relating to the registration and
control of the manufacture, distribution and dispensing of controlled
substances.”

11. The Attorney General of the United States has exercised his
rule making authority regarding the dispensing of controlled substances
through the promulgation of 21 Code of Federal Regulations § 1306.04,
governing the issuance of prescriptions, which provides, among other
things, that a prescription for a controlled substance to be effective
must be issued for a legitimate medical purpose by an individual
practitioner acting in the usual course of his professional practice.
Moreover, an order purporting to be a prescription issued not in the
usual course of professional treatment is not a prescription within the
meaning and intent of section 309 of the Act [21 U.S.C. § 829] and the

person knowingly filling such.a purported prescription, as well as the

 
 

Case 3:19-cr-00250-ARC Document 1 Filed 08/28/19 Page 5 of 8

person issuing it, shall be subject to the penalties provided for violations
of the law relating to controlled substances.

12. The Pennsylvania Code of Professional and Vocational
Standards, Title 49, Chapter 16.92, defines the authority of physicians
licensed by the Commonwealth of Pennsylvania to prescribe or dispense
controlled substances. Chapter 16.92 provides minimum standards
that shall be followed when prescribing or dispensing controlled
‘substances and include: (a) the taking and recording of an initial
medical history, (b) reevaluations of the condition diagnosed and the
controlled substance involved, (c) patient counseling, and maintenance
of patients’ medical records.

138 Asa medical doctor, EVERS was authorized to prescribe
and/or dispense to patients Schedule IT through V controlled substances
and to prescribe medicine to patients, including controlled substances,
for legitimate medical purposes and in the usual course of professional
practice.

14, From in or about March 2013 through September 11, 2014,

“K.D.” was a patient of EVERS.

 

 
 

Case 3:19-cr-00250-ARC Document1 Filed 08/28/19 Page 6 of 8

15. Throughout the doctor/patient relationship, EVERS was
aware that “K.D.” suffered from an opioid addiction. |

16. KEVERS continued to knowingly and intentionally prescribe |
opioid medications to “K.D.” despite knowing that “K.D.” was
chronically opioid dependent.

17. -On or about September 2, 2014, within the Middle District of
Pennsylvania, the defendant,

MARTIN EVERS,

did knowingly and intentionally distribute and dispense to “K.D.”, and
caused to be distributed and dispensed to “K.D.”, outside the usual
course of professional practice and not for a legitimate medical purpose,
a controlled substance containing fentanyl, a Schedule II controlled
substance.

In violation of Title 21, United States Code, §§ 841(a)(1) and

841(b)(1)(C).

 
Case 3:19-cr-00250-ARC Document1 Filed 08/28/19 Page 7 of 8

THE GRAND JURY FURTHER CHARGES:
COUNT 2
21 U.S.C. § 841(a)(1)
(Unlawful Distribution and Dispensing of a Controlled Substance
Resulting in Death and Serious Bodily Injury)

18, The Grand Jury incorporates by reference the allegations set
forth in paragraphs I through 16 of this Indictment.

19. On or about September 9, 2014, within the Middle District of
Pennsylvania, the defendant,

MARTIN EVERS,

did knowingly and intentionally distribute and dispense to “K.D.”, and
caused to be distributed and dispensed to “K.D.”, outside the usual
course of professional practice and not for a legitimate medical purpose,
a controlled substance containing methadone, a Schedule II controlled
substance, and a controlled substance containing diazepam (Valium), a .

Schedule IV controlled substance, and serious bodily injury and death of

a person known to the grand jury as “K.D.” resulted from the use of the

 
Case 3:19-cr-00250-ARC Document1 Filed 08/28/19 Page 8 of 8

controlled substances distributed and dispensed by the defendant.
In violation of Title 21, United States Code, §§ 841(a)(1) and

841(b)(1)(C).

A TRUE BILL

 

DAVID J. FREED
UNITED STATES ATTORNEY

DATE: 8/28/2019 Ws ole O U2. 2n: Tuc

By: MICHELLE OLSHEFSKI
ASSISTANT U.S. ATTORNEY

 
